Title: From Benjamin Franklin to Marignac, 31 October 1781
From: Franklin, Benjamin
To: Marignac


Monsieur,
Passy le 31. Oct. 1781
Made Montgomery qui me fait l’honneur de se charger de celle cy, est une Dame Ameriquaine qui n’a d’autre But en venant en Europe, que celui de donner la meilleure Education a son fils unique, qui l’accompagne. M’ayant demandé mon Conseil a ce Sujet, j’ai cru ne pouvoir mieux seconder ses Vues qu’en vous l’adressant. Il seroit inutile de vous recommander particulierement cet Enfant: les soins qu’epreuvent tous ceux qui ont le bonheur d’etre sous vos Auspices, ne laissant rien a desirer.
Je suis, avec beaucoup d’Estime, M. v. t. &ca
M. de Marignac.
